Citation Nr: 0739019	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for residuals of injury 
to cervical spine (claimed as a neck injury). 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on a period of active duty for training 
from September 1989 to February 1990 and on active duty from 
February 2003 to September 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that denied entitlement to service connection for a 
personality disorder, irritable bowel syndrome and residuals 
of cervical strain (claimed as a neck injury).  

The issues of entitlement to service connection for irritable 
bowel syndrome and residuals of a cervical spine injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In June 2005 the veteran withdrew his request for a hearing 
before a member of the Board at the RO.  Regulations provide 
that a veteran may withdraw a hearing request at any time 
before the date of the hearing.  See 38 C.F.R. § 20.704(e) 
(2007).

FINDING OF FACT

A personality disorder is not a disease or injury for VA 
compensation purposes.


CONCLUSION OF LAW

Service connection for the veteran's personality disorder is 
precluded by applicable laws and VA regulations.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303(c), 4.9, 4.127 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003, March 
2004, April 2004, and March 2005; and a rating decision in 
July 2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
statement of the case issued in May 2005. 

Moreover, in this case, VCAA notice is not required because 
the issue presented, a claim for service connection for a 
personality disorder, is barred as a matter of law.  See 
Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a 
Federal statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  No further discussion of the 
VCAA is required, since there is no notification action or 
development of evidence under the provisions of the VCAA that 
could alter the regulatory preclusion of service connection 
for a personality disorder.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001), citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (holding that VCAA does not apply where there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim).

II. Personality disorder

Personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  

With his initial claim for multiple disorders to include 
personality disorder, the veteran submitted a report of a 
mental status evaluation performed in June 2003 which 
diagnosed an adjustment disorder with mixed disturbance of 
emotions and conduct.  His DD Form 214 showed the narrative 
reason for separation was personality disorder.  

At a VA mental disorders examination in December 2003, he was 
diagnosed with post traumatic stress disorder (PTSD).  The 
examiner commented that he did not find sufficient 
documentation to understand what the symptoms were in service 
that contributed to the diagnosis of personality disorder 
upon separation.  The examiner opined that he did not find 
sufficient evidence on examination to warrant that diagnosis 
and believed the most appropriate diagnosis was PTSD.  When 
evaluated in May 2004, he was diagnosed with adjustment 
disorder with anxious and depressed mood and rule out 
personality disorder.  Psychiatric outpatient entries in June 
2004 and January 2005 reflect a diagnosis of PTSD, major 
depression and anxiety and a history of personality disorder.  

The veteran sought a review of his discharge from the U.S. 
Army for a change in the narrative reason for separation as 
he disagreed with having a personality disorder.  In April 
2005 the Army Discharge Review Board presumed that the basis 
for his discharge was an adjustment disorder and determined 
that relief was warranted.  He was granted partial relief in 
the form of a change to the narrative reason for separation 
to Secretarial Authority under Chapter 5, AR 635-200.  To the 
extent that the correction of his DD214, and clinical records 
supporting this correction, disclose that the diagnosis of 
personality disorder has been replaced by a diagnosis of a 
different disorder, this evidence is also unfavorable to an 
award of service connection for a personality disorder.  

The Board observes that a disorder which cannot otherwise be 
service connected because it, by definition, pre-existed 
service, such as a personality disorder, may be subject to a 
superimposed disease or injury and if such disease or injury 
does occur during service then service connection may be 
warranted.  See VAOPGCPREC 82-90 (July 18, 1990); see also 38 
C.F.R. § 4.127.  Moreover, even with consideration that 
veteran's current psychiatric disorder is in some way related 
to a personality disorder, the Board notes that in a rating 
decision in September 2005 the veteran was granted 
entitlement to service connection for PTSD with depression 
with an evaluation of 100 percent effective September 20, 
2003.  Since service connection has been separately awarded 
for post-traumatic stress disorder (PTSD) and there is no 
evidence that the service-connected PTSD is superimposed upon 
a personality disorder diagnosed in service, service 
connection for a personality disorder as etiologically 
related to service-connected PTSD cannot be granted.  

As indicated above, a personality disorder is not a 
disability for VA compensation purposes, and may not be 
service connected.  See 38 C.F.R. §§ 3.303(c).  Thus, service 
connection is not permissible for the claimed personality 
disorder.  Consequently, there is no legal basis to grant 
service connection for a personality disorder.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to service connection for a personality disorder 
is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for entitlement to service connection for 
irritable bowel syndrome and for residuals of a cervical 
spine injury.    

A review of the file shows that at the time of the rating 
decision issued in July 2004, the veteran's service medical 
records for the period of service from February 2003 to 
September 2003 were not of record.  Records for this period 
of service were received on June 28, 2005.  Although the May 
2005 statement of the case (SOC) addressed the claims for 
service connection for irritable bowel syndrome and for 
residuals of a cervical spine injury, the record does not 
establish that the RO considered all the facts of record and 
all potential theories of entitlement.

In particular, the Board notes that service connection for 
PTSD has been granted, based on certain stressor allegations.  
Some of those allegations, such as the veteran's contention 
that he was in a vehicle which was hit be enemy fire, are 
consistent with his contention that he incurred injury to his 
neck in service.  It is not clear that the veteran's 
statements as to incurrence of a neck injury have been 
considered in light of the grant of service connection for 
PTSD.  Moreover, the examiner who conducted VA examination a 
few months after the veteran's service noted that the veteran 
was complaining of neck pain.  Further examination to 
determine the factual basis of the veteran's neck pain must 
be conducted.  

Moreover, the veteran's contentions that he has had a stomach 
disorder since his service in Iraq has not been considered in 
light of the grant of service connection for PTSD.  In 
particular, the RO should consider whether the veteran has a 
stomach disorder, to include a gastrointestinal disturbance 
such as irritable bowel syndrome, as etiologically related to 
PTSD or secondary to medications required for treatment of 
PTSD.  Therefore, a remand is necessary for the agency of 
original jurisdiction to review the records and readjudicate 
the claim.

Evidence of record indicates that the veteran had filed a 
claim with the Social Security Administration (SSA) for 
disability benefits.  The SSA decision on his claim or the 
records relied upon in rendering the decision are not 
contained in the claims file.  The Court has interpreted the 
duty to assist to include requesting information and records 
from the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996).  Consequently, these records must be obtained and 
associated with the claims file prior to final adjudication 
of the veteran's claim.

The Board notes that the veteran has been previously provided 
notice on several occasions of the provisions for a service 
connection claim.  However the record reflects that the RO 
has not provided notice as to possible disability rating or 
effective date that might be assigned.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, additional notice 
must be sent.

As service medical records show that the veteran had 
complaints of heartburn and intermittent epigastric pain and 
post service he has a diagnosis of irritable bowel syndrome, 
a medical examination and opinion is necessary.  38 C.F.R. 
§ 3.159(c)(4) (2007) (VA's duty to assist a claimant includes 
obtaining medical records, and to provide a medical 
examination or obtain a medical opinion when necessary to 
decide the claim.)  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the criteria for 
rating a service-connected disability and 
the regulations regarding the effective 
date of any rating.  Notify the veteran of 
the types of evidence relevant to 
establishing that a disorder has been 
chronic and continuous since service.  
Notify the veteran of the criteria for 
establishing that a current disorder is 
etiologically related to or secondary to a 
service-connected disorder.  The veteran 
should be advised that pain alone, without 
identification of a medical diagnosis 
underlying the pain, is not a disorder for 
which service connection may be granted.

2.  Request from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  Afford the veteran an opportunity to 
identify or submit any post-service 
clinical records disclosing treatment of a 
neck disorder or a gastrointestinal 
disorder, to include private clinical 
records, examinations for purposes of 
employment or insurance, or the like.  
Advise the veteran that he may submit 
statements from others, to include fellow 
former servicemenbers, member of his 
reserve component unit, supervisors or co-
workers, and the like.

4.  Schedule the veteran for a VA 
gastrointestinal examination.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination and the review should 
be noted in the examination report.  The 
examiner should address each current 
gastrointestinal disorder shown and 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the 
gastrointestinal disorder developed in 
service, or is related to the veteran's 
active service or any incident thereof, to 
include as secondary to service-connected 
PTSD or any medication used to treat a 
service-connected disability.  

5.  Afford the veteran further examination 
of the neck.  The examiner should provide 
an opinion as to the etiology of the 
veteran's complaints of neck pain, and 
should state whether any diagnosis other 
than pain may be assigned.  If a diagnosis 
other than neck pain can be assigned, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the basis of the veteran's neck pain, 
however diagnosed, developed in service, 
or is related to the veteran's active 
service or any incident thereof.    

6.  Then, readjudicate the appellant's 
claims for service connection for 
irritable bowel syndrome and for residuals 
of a cervical spine injury to include 
consideration of the additional service 
medical records received.  If the action 
remains adverse to the appellant, issue a 
supplemental statement of the case and 
allowed the appropriate time for response.  
Then, return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


